UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :               02/24/2020
                                              Plaintiffs, :
                                                              :   15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :        ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 18, 2019, the Court so ordered a Stipulation and Order Concerning

Deposition Coordination (the “Stipulation”). See Dkt. No. 425. The Stipulation includes the

following provisions:

        WHEREAS, pursuant to Rules 30, 31, and 45 of the Federal Rules of Civil
        Procedure, the Nypl Plaintiffs, apart from experts, are only seeking the depositions
        of (i) the signatories to the May 20, 2015 plea agreements between the United
        States Department of Justice and Barclays PLC, Citicorp, JPMorgan Chase & Co.,
        Royal Bank of Scotland PLC, and UBS AG, the December 11, 2012 deferred
        prosecution agreement between the United States Department of Justice, HSBC
        Holdings PLC, and HSBC Bank USA, N.A., and the January 18, 2018 deferred
        prosecution agreement between the United States Department of Justice and
        HSBC Holdings PLC (each, a "Signatory Witness," and, collectively, "Signatory
        Witnesses") and/or a corporate representative designated under Rule 30(b)(6) that
        is knowledgeable about said corporations' May 20, 2015 plea agreements or the
        December 11, 2012 and January 18, 2018 deferred prosecution agreements, on
        topics limited to those agreements (each, a "30(b)(6) Witness," and, collectively,
        "30(b)(6) Witnesses"); and (ii) Matthew Gardiner.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
        and between the undersigned attorneys, on behalf of the Nypl Plaintiffs and Nypl
        Defendants, as follows: . . . (2) Nypl Plaintiffs shall be limited to seeking only
        depositions of (i) the Signatory Witnesses and/or 30(b)(6) Witnesses, and (ii)
        Matthew Gardiner.

        WHEREAS, on December 4, 2019, the testamentary discovery stay in this case was lifted

as to defendants for whom discovery is not stayed in its entirety for all witnesses but for Frank

Cahill, Serge Sarramegna, Jason Katz, Christopher Cummins and Nicholas Williams (Dkt. No.
476);

          WHEREAS, on December 16, 2019, Plaintiffs were directed to issue or renew any notices

for depositions pursuant to the Stipulation by January 3, 2020. Defendants were directed to

provide Plaintiffs with their written objections to such notices by January 13, 2020; and the

parties were directed to meet and confer regarding Defendants' objections and file a letter with

the Court identifying any issues requiring the Court's intervention and resolution (Dkt. No. 479);

          WHEREAS, on January 31, 2020, the parties filed a letter describing the issues requiring

the Court’s intervention and resolution relating to Defendants’ objections to Plaintiffs’ 30(b)(6)

and Signatory Witness deposition notices (Dkt. No. 490). It is hereby

          ORDERED that, to the extent that Plaintiffs’ deposition notices and topics extend beyond

those agreed to in the Stipulation, they are quashed. This includes the following notices and

topics:

             •   Plaintiffs’ Rule 30(b)(6) notice on Bank of America Corporation and Bank of

                 America, N.A., and non-party Merrill Lynch, Pierce, Fenner & Smith

                 Incorporated.

             •   Plaintiffs’ Rule 30(b)(6) notice on HSBC Holdings PLC or HSBC Bank USA,

                 N.A. to the extent the designated topics relate to subject matters other than the

                 January 18, 2018 deferred prosecution agreement between the United States

                 Department of Justice and HSBC Holdings PLC. Topics quashed include those

                 relating to the United States Commodity Futures Trade Commission Order.

             •   Topics in any Rule 30(b)(6) notices relating to the accuracy of the at-issue

                 Department of Justice (“DOJ”) press release.

             •   Plaintiffs’ Signatory Witness deposition notice on Axel Weber.

                                                   2
It is further

        ORDERED that, by March 16, 2020, Plaintiffs shall file a letter on ECF providing further

information concerning the relevance of testimony regarding the December 11, 2012 deferred

prosecution agreement between the United States Department of Justice, HSBC Holdings PLC,

and HSBC Bank USA, N.A.. It is further

        ORDERED that, to the extent that any proposed Signatory Witnesses are still employed

by Defendants, by March 16, 2020, Defendants shall file affidavits from the Signatory Witnesses

describing how they came to have knowledge of the matters underlying the applicable plea or

deferred prosecution agreements including, as relevant, all facts relevant to a determination of

whether they have any knowledge about the underlying facts that is not privileged. To the extent

that Plaintiffs seek depositions of Signatory Witnesses who are not employed by Defendants,

Defendants are under no obligation to produce them for deposition, and Plaintiffs must serve any

such notice on the Signatory Witnesses directly or seek 30(b)(6) witnesses who are employed by

the Defendants, pursuant to the Stipulation.

        ORDERED that, by March 16, 2020, Defendants shall file a letter on ECF informing the

Court as to whether they can produce 30(b)(6) witnesses who can testify about the same subject

matter as any noticed Signatory Witnesses without the impediments of privilege or the Apex

doctrine objections.

Dated: February 24, 2020
       New York, New York




                                                 3
